Citation Nr: 0118657	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  94-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  This case was previously before the Board in November 
1996, and March 1997, at which time it was remanded for 
additional development.  Upon reviewing the record, the Board 
is of the opinion that additional development is warranted as 
to the veteran's claim.  Therefore, the disposition of the 
claim will be held in abeyance pending further development by 
the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, the Board remanded the case to the RO in 
November 1996, in order to schedule a travel Board hearing.

During a January 1997 travel Board hearing, the veteran 
testified that he underwent annual physical examinations 
during service, as well as a separation examination prior to 
his discharge.  Transcript (T.) at 3 and 9-10.  He reported 
receiving treatment for complaints of excessive sweating 
during his last few years of service, and indicated that he 
was told that he had "the beginnings of hypertension."  T. 
at 4.

In March 1997, the Board remanded the case to the RO for 
further development.  In particular, the Board noted that no 
annual physical examination reports after 1971 were of 
record, few service medical records were available for the 
final years of the veteran's service, and no discharge 
examination was associated with the claims folder.  
Consequently, the Board directed the RO to "specifically 
request the National Personnel Records Center (NPRC) to 
ascertain whether the veteran's military discharge 
examination is included in his service personnel records, or 
related administrative records and, if so, to associate such 
discharge examination as well as any other service medical 
records with the claims file."  In addition, the Board 
directed the RO to obtain all outstanding medical records 
related to treatment for the veteran's hypertension, and to 
request a medical opinion from a VA cardiovascular specialist 
regarding the approximate onset of the disease.

In December 1997, the RO requested that NPRC perform a search 
to ascertain whether the veteran's discharge examination was 
included in his service personnel records, or related 
administrative records, and to forward all available service 
medical records.  In a response the following month, NPRC 
explained that all of the veteran's medical records were 
forwarded to the RO in July 1989.

In January 1998 correspondence, the veteran reported 
receiving "continual treatment" for his hypertension from 
Drs. E.R., C.H. and P.K.  While the RO requested copies of 
the veteran's medical records from Dr. P.K. in a February 
1998 development letter, it does not appear that it requested 
treatment records from Dr. E.R. or Dr. C.H.

The RO requested a medical opinion regarding the etiology of 
the veteran's hypertension from a VA cardiovascular 
specialist in June 1999.

Following a detailed review of the veteran's claims folder in 
July 1999, a VA physician noted that the first documentation 
of treatment for hypertension was in August 1979.  He 
explained that while the record reflected that the veteran 
was treating his hypertension with Esidrix, it did not 
indicate when he started taking the medication.  He pointed 
out that a July 1978 report notes a blood pressure reading of 
130/90, but indicates that there was no history of 
hypertension.  Based on this evidence, the physician opined 
that the onset of the veteran's hypertension occurred 
sometime between July 1978 and August 1979.

As noted above, in the March 1997 remand, the Board directed 
the RO to "specifically request the National Personnel 
Records Center to ascertain whether the veteran's military 
discharge examination is included in his service personnel 
records, or related administrative records and, if so, to 
associate such discharge examination as well as any other 
service medical records with the claims file."  The RO 
faithfully discharged this task with such a request.  In a 
January 1998 response to the RO's record request, NPRC noted 
that all of the veteran's medical records were forwarded to 
the RO in July 1989.  However, the record custodian failed to 
indicate specifically whether the service personnel records 
had been searched to see if they contained a copy of the 
veteran's discharge examination as the Board and the RO 
expressly requested.  The response from the RO now of record 
does not permit the Board to find under the VCAA that it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Consequently, the Board finds that another attempt must be 
made to obtain these records.

Based on the veteran's January 1998 statement, it appears 
that there may be outstanding medical records containing 
relevant evidence.  See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
particular, the veteran reported receiving "continual 
treatment" for his hypertension from Drs. E.R. and C.H.  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for hypertension pending 
a remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should make another attempt to 
secure additional service medical records 
through official channels.  The RO should 
specifically request that NPRC ascertain 
whether the veteran's military discharge 
examination is included in his service 
personnel records, or related 
administrative records and, if so, 
associate such discharge examination as 
well as any other service medical records 
with the claims file.  If the record 
custodian can not provide the veteran's 
discharge examination, if any, the record 
custodian must at least indicate that the 
requested search has been conducted of 
the service personnel records or related 
administrative records, and that the 
separation examination does not exist or 
that further efforts to locate it would 
be futile.

3.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for hypertension 
that are not currently a part of the 
record.  After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records that have not 
been previously obtained.  In particular, 
the RO's attention is directed to the 
veteran's reference to medical treatment 
from Drs. E.R. and C.H.  The RO is again 
advised that efforts to obtain VA records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for hypertension.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


